Citation Nr: 1125518	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  09-25 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1.  Entitlement to service connection for headaches. 

2.  Entitlement to service connection for residuals of a right hand injury.

REPRESENTATION

Veteran (Appellant) represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 






ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from January 1980 to December 1983.  He had a period of active duty for training from April 4, 1978 to September 9, 1978. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Louis, Missouri.  By that rating action, the RO denied service connection for headaches and residuals of a bilateral hand injury.  The Veteran appealed the above-cited rating action to the Board, and clarified that he was only seeking appellate review for service connection for residuals a right hand injury.  Jurisdiction of the appeal currently resides with the Chicago, Illinois RO. 

In April 2011, the Veteran testified before the undersigned Veterans Law Judge at the Chicago, Illinois RO.  A copy of the hearing transcript has been associated with the claims files.


FINDINGS OF FACT

1.  Headaches were not shown in service, were not manifest to a compensable degree within the first post-service year, and are unrelated to service or to a disease or injury of service origin, to include any injury sustained in an in-service motor vehicle accident.  

2.  The Veteran does not currently have residuals of a right hand injury. 






CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by active service, and may not be presumed to be related to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309 (2010).

2.   Residuals of a right hand injury were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  See, also, the United States Court of Appeals for Veterans Claim's decision in Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required.
The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.

Regarding the claims for service connection for headaches and residuals of a right hand injury, VA provided the Veteran with pre-adjudication notice on the Pelegrini II VCAA elements in a November 2006 letter.  The letter informed the Veteran to let VA know of any evidence he thought would support these claims, that it was his responsibility to make sure that VA received all requested records not in the possession of a Federal entity, and told him where to send what "we need."

In addition, the United States Court of Appeals for Veterans Claims has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the Dingess elements in the above-cited letter.  Id.

Regarding VA's duty to assist the Veteran with his service connection claims, service treatment records (STRs) and private and VA post-service medical records are contained in the claims file.  In addition, statements and testimony of the Veteran, his family and friends and service representative have also been associated with the claims file.  The Board observes that while the Veteran's STRs show that he was admitted to a private facility (Good Samaritan Hospital) after he was involved in an in-service motor vehicle accident, reports from the above-cited medical facility are not of record.  The Board finds that because the instant claims are being denied on the basis that there is no competent evidence of record showing that the Veteran currently has headaches or residuals of a right hand injury, a remand to obtain these records would not serve any useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The Veteran has not been afforded VA examinations or medical opinions in response to his service connection claims.  The Board finds that examinations and/or opinions are not required.  The Veteran has variously contended that he developed headaches as a result of an in-service motor vehicle accident and that he broke his hand playing basketball during military service.  (See Transcript (T.) at pages (pgs.) 3-7)).  As explained below, while the STRs show that the Veteran was involved in an in-service motor vehicle accident and that he sprained his right wrist  (italics added for emphasis) playing basketball in June 1980 and August 1983, respectively, they, as well as the post-service medical evidence of record, are wholly devoid of any subjective complaints or clinical findings that the Veteran currently has headaches or residuals of a right hand injury.  Thus, in the absent any competent evidence that the Veteran currently has headaches or residuals of a right hand injury, medical opinions would not aid in substantiating his claims.

Accordingly, the Board finds that there is no further assistance that would be reasonably likely to substantiate the service connection claims analyzed below.

II. Laws and Regulations 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may also be awarded for certain disabilities, such as organic diseases of the nervous system, which manifest to a compensable degree within a statutorily-prescribed period of time. 38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2010).

In general, to prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

III. Merits Analysis 

The Veteran contends that he has headaches and residuals of a right hand injury that are the result of in-service motor vehicle and sports-related accidents, respectively.  
STRs show that the Veteran presented to the emergency room  at the United Naval Hospital (USNH) in Oakland, California in June 1980 after being transferred from a private hospital (Good Samaritan Hospital).  At that time, it was reported that the Veteran had sustained minor superficial lacerations to his right leg and left (italics added for emphasis) hand after he had been struck by a motor vehicle in the back of his left leg.  From the time of the accident until he woke up at Good Samaritan Hospital, he had experienced loss of consciousness with amnesia.  The Veteran admitted to having consumed two (2) six (6) packs of beer prior to the accident.  It was noted that neurological examinations of the Veteran at Good Samaritan hospital, as well as at the ER at the USNH, were negative.  An impression of status-post motor vehicle accident with loss of consciousness and amnesia was entered.  In late August 1983, the Veteran received treatment for pain of the right wrist that had its onset from playing basketball.  The Veteran was diagnosed as having a sprain of the right wrist.  The remainder of the treatment records are negative for any subjective complaints or clinical findings referable to headaches or a broken right hand.  A November 1983 service separation examination report, reflects that the Veteran's head and upper extremities were evaluated as "normal."  

The Board finds that while the STRs show that the Veteran was involved in an in-service motor vehicle accident and that he had sprained his right wrist playing basketball in June 1980 and August 1983, respectively, they, as well as the post-service medical evidence of record, are wholly devoid of any subjective complaints or clinical findings that the Veteran currently has headaches or residuals of a right hand injury.  The Board notes that a threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board acknowledges the Veteran's reports that he experienced headaches and that he had received treatment for a broken right hand during military service and that he currently has the above-cited claimed disorders, or residuals thereof.  Even assuming, for the sake of argument, that the Veteran's accounts of having the above-cited disorders are true, the competent medical evidence of record is wholly devoid of any current diagnoses of headaches or residuals of a right hand injury.  The Board finds it significant that the Veteran has presented no evidence dated during the appeal period showing actual diagnoses related to his claimed headaches and residuals of a right hand injury.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).   Given this, there is no basis to grant service connection for either claim in this instance.

The Board has considered the Veteran's lay statements and testimony, as well as statements from his family and friends, that he currently has headaches and residuals of a right hand injury that first manifested during his period of military service.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., experiencing skin symptomatology.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  See Buchanan v. Nicholson, 451 F.3d 1335 (Fed. Cir. 2006). In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well. Whether lay evidence is competent and sufficient in a particular case is a fact issue. Id. 

Although the Veteran is competent to report that he has experienced headaches and residuals of a right hand injury since service discharge in 1983, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In making this credibility determination, the Board does not find the Veteran's statements that he currently has headaches and residuals of a right hand injury that had their onset during his period of active military service to be credible.  The Board finds that while the Veteran's reports of experiencing headaches and residuals of a right hand injury since service discharge in 1983 to be competent, he made such reports only in conjunction with his claim for benefits.  As noted above, the Veteran's STRs are negative for any reports of headaches coincident and subsequent to his in-service motor vehicle accident, or of a broken right hand.  

While the post-service VA and private medical evidence of record shows treatment for unrelated disorders, there are no current reports that the Veteran has headaches or a diagnosed right hand disorder.  Given the preponderance of the evidence in its totality, the Veteran's reports that he currently has headaches and a right hand disorder that began during his period of active military service are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

Again, the Board has also considered the Veteran's account of experiencing headaches and residuals of a right hand injury since service discharge in December 1983.  However, even if his account is true, as discussed above, the claims file is negative for any objective evidence for either one of the above-cited claimed disorders.  Ultimately, there is no basis to grant the claim for service connection for headaches and residuals of a right hand injury. 

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for headaches and residuals of a right hand injury.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claims. See Gilbert, supra.  Accordingly, the appeal is denied.


ORDER

Service connection for headaches is denied. 

Service connection for residuals of a right hand injury is denied. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


